Citation Nr: 1726960	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for myelodysplastic syndrome (refractory anemia), to include as due to in-service exposure to contaminates.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corp from July 29, 1966 to July 31, 1986.  The Veteran served at Camp Lejeune from August 1976 to at least September 1980. 

This matter comes before the Board of Veteran Appeals (Board) from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

As for the issue characterized as entitlement to service connection for refractory anemia, the World Health Organization divides myelodysplastic syndromes into subtypes based on the type of blood cells - red cells, white cells and platelets.  (See Vardiman JW, et al. The 2008 revision of the World Health Organization (WHO) classification of myeloid neoplasms and acute leukemia: Rationale and important changes. Blood. 2009;114:937.)  Refractory anemia with ringed sideroblasts is a type of myelodysplastic syndrome which involves a low number of red blood cells, where the existing red blood cells contain excess amounts of iron (ringed sideroblasts). (see http://www.mayoclinic.org/ diseases-conditions/ myelodysplastic-syndromes/basics/causes/CON-20027168).  The Board therefore finds that to be more in accord with the medical evidence, the issues of service connection for myelodysplastic syndrome (MDS) and refractory anemia should be combined as indicated on the title page.  


FINDING OF FACT

The Veteran has myelodysplastic syndrome (refractive anemia) due to exposure to contaminated water at Camp Lejeune while on active duty.




CONCLUSION OF LAW

The criteria for service connection for myelodysplastic syndrome (refractory anemia) have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2016); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for myelodysplastic syndrome (refractive anemia), which he has alleged is due to exposure to contaminated water at Camp Lejeune.

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309 (f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia, other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.

Establishment of presumptive service connection for myelodysplastic syndromes based on exposure to contaminated water at Camp Lejeune is a liberalizing act as the United States Court of Appeals for Veterans Claims (Court) has held that amendments creating presumptive service connection for diseases constitutes liberalizing laws.  Spencer v. Brown, 4 Vet. App. 283, 287 (1993) (recognizing as a liberalizing law "a provision of law or regulation creates a new basis for entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit").  Therefore, the Veteran's claim will be considered on a de novo basis.

As the Board's decision to grant service connection herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309 (f) was amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia, other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987. The regulation applies to all claims pending before VA on and after March 14, 2017.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran had submitted a July 2006 letter from his private physician who opined that the Veteran's myelodysplastic syndrome (refractory anemia) was caused by exposure to toxic chemicals or radiation both which he opined that the Veteran had experienced during his Marine Corp career.  

The Board finds that presumptive service connection for the Veteran's myelodysplastic syndrome based on exposure to contaminated water at Camp Lejeune is warranted.  In this regard, the Veteran's service personnel records show that he was stationed at Camp Lejeune during the applicable time period.  For example, the Veteran's March 1977 annual exam, a July 1978 medical evaluation, an April 1979 radiographic report, a July 1979 treatment record for dermatitis of both legs, and treatment for chest pain in March 1980 all took place on Camp Lejeune.  Additionally, in written statement in support of his claim the Veteran contended that he was stationed at Camp Lejeune from August 1976 to at least September 1980, while the evidence of record does not show that the Veteran was at Camp Lejeune prior to March 1977 it does tend to prove that the Veteran was at Camp Lejeune for at least 30 days.  Lastly, the Board finds no reason to doubt the Veteran's credibility and therefore finds the Veteran's statements about how long he was stationed at Camp Lejeune to be highly probative.

Furthermore, the medical evidence of record demonstrates a diagnosis of myelodysplastic syndrome (specifically refractory anemia with ringed sideroblasts).  For example, Bay Hematology/Oncology, P.A./D.H.S., M.D. from August 26, 2005 through July 17, 2009 clearly shows that the Veteran had been diagnosed with refractory anemia and myelodysplastic syndrome and are currently under treatment for the condition.  As the Veteran's myelodysplastic syndrome has been active and he has undergone treatment during the pendency of the claim, it has been manifested to a compensable degree.  38 C.F.R. § 4.118, Diagnostic Code 7715.

Consequently, as the Veteran was stationed at Camp Lejeune during the requisite time period, and is therefore presumed to have been exposed to contaminants in the water supply, and has a current diagnosis of myelodysplastic syndrome manifested to a compensable degree, presumptive service connection for such disease is warranted.

Reasonable doubt has been considered and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for myelodysplastic syndrome (refractory anemia) is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


